DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168353 Spangler et al in view of WO 2016/198679 Arndt et al (cited by US 2018/0149865).
Regarding claim 1, Spangler teaches a laminated glass comprising:
a first glass plate (paragraph 0175) arranged on a vehicle interior side (paragraph 0007);
a second glass plate (paragraph 0175) arranged on a vehicle exterior side (paragraph 0007); and
an intermediate film located between the first glass plate and the second glass plate, and configured to be bonded to the first glass plate and to the second glass plate (paragraph 0175),
wherein the laminated glass further comprises a display area used for a head-up display (paragraph 0131),
wherein the display area includes an area having a cross section with a wedge shape, a thickness of an upper edge side portion of the display area in a vertical direction being greater 
wherein in at least a part of a region of the area having a cross section with a wedge shape, a value of the wedge angle varies depending on a position of measurement in the vertical direction (paragraph 0125),
wherein the laminated glass is capable of having a viewing angle of the display area in the vertical direction of 2 degrees or more, and 
wherein a maximum amount of deviation in measured values of the wedge angles from a linear approximation line obtained by approximating the measured values of the wedge angles at respective positions of measurement in the display area in the vertical direction by a linear function is 0.2 mrad or less (second half of paragraph 0130, “overall wedge angle of the entire tapered zone” being “not more than about 0.2 mrad”). 
Spangler does not teach the linear approximation line direction. Arndt teaches a laminated glass for a head-up display including a linear approximation line, wherein the linear approximation line is inclined in a direction so as to reduce the wedge angle, in accordance with the vertical direction from the lower edge side portion to the upper edge side portion of the display area (paragraph 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the angle of Arndt in the product of Spangler because this angle allows for the ideal wedge angle to be achieved, which suppresses ghost images (paragraphs 0025 and 0029). 
Regarding claim 2, Spangler teaches that the maximum amount of deviation is 0.1 mrad or less (paragraph 0130, “not more than about 0.1 mrad”).  

Regarding claim 4-6 and 11-13, neither Spangler nor Arndt teaches the absolute value of inclination. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions, and therefore specific angle of the inclination do not impart patentability to the claims so long as the ideal wedge angle discussed by Arndt is achieved. 
Regarding claim 7, Spangler teaches that the maximum amount of deviation is capable of satisfying the following relation (paragraph 0130)
e ≤ -0.015 x FOV + 0.23. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168353 Spangler et al in view of WO 2016/198679 Arndt et al (cited by US 2018/0149865) as applied to claim 1 above, and further in view of US 2015/0251377 Cleary et al.
Regarding claim 8, Spangler teaches the laminated glass but does not teach the radius of curvature. One reading Spangler as a whole would appreciate that Spangler is not particularly concerned with the curvature of the glass laminate or the concave face thereof. Clearly teaches a . 

Response to Arguments
Applicant's arguments filed December 27, 2021, have been fully considered but they are not persuasive. Applicant argues that Spangler’s wedge angle does not read on the new claims. However, Spangler also teaches a wedge angle of at least 0.05 mrad as discussed above (paragraph 0141). 
Applicant’s arguments with respect to Spangler have been considered but are moot because the new ground of rejection Spangler in view of Arndt does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781